EXHIBIT 10.2

ADDENDUM TO EMPLOYMENT AGREEMENT

This Addendum to Employment Agreement (the “Addendum”) made and entered into as
of January 31, 2007, is an Addendum to that certain Employment Agreement dated
as of February 22, 2006 (the “Employment Agreement”), by and between Golden
Phoenix Minerals, Inc., a Minnesota corporation (the “Company”) and David A.
Caldwell (the “Executive”).

 

RECITALS

WHEREAS, pursuant to the Employment Agreement, the Executive agreed to be
employed as the Company’s President and Chief Operating Officer and perform
other duties on behalf of the Company as determined by the Chairman of the Board
and/or the Board of Directors (the “Board”).

 

WHEREAS, there is a vacancy in the position of Chief Executive Officer and the
Company desires to restructure the roles/positions of its current executive
officers to fill such vacancy.

 

WHEREAS, the Board desires that the Executive serve as the Company’s Chief
Executive Officer starting February 1, 2007, and the Executive desires to resign
his positions as President and Chief Operating Officer of the Company prior to
accepting the new appointment.

 

WHEREAS, the Company and the Executive have agreed that aside from the change in
titles and positions set forth in the Employment Agreement, the Executive shall
continue as an employee of the Company pursuant to the terms of the Employment
Agreement and the Employment Agreement has been and continues in full force and
effect.

 

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1.            Miscellaneous. For all purposes of this Addendum, except as
otherwise expressly provided or unless the context otherwise requires, unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings attributed to them by the Employment Agreement.

2.            Resignation. The Executive shall cease functioning in the
positions of President and Chief Operating Officer for the Company as of
February 1, 2007 (the “Effective Date”). The Executive hereby tenders
resignation as the Company’s President and Chief Operating Officer of the
Company to be effective as of the Effective Date and the Company hereby accepts
such resignation.

 

3.           Appointment. The Company hereby appoints the Executive to serve as
the Chief Executive Officer of the Company as of the Effective Date, and the
Executive hereby accepts such appointment and agrees to serve in such capacity.

 

1

 

--------------------------------------------------------------------------------



 

4.            Continuation as Employee. The Company and the Executive hereby
agree that the change in duties, positions and titles set forth in this
Addendum, which the Employment Agreement expressly provides, has had no and will
have no effect on the employment status of the Executive pursuant to the terms
of the Employment Agreement.

 

5.            No Other Changes. Except as expressly modified or amended in this
Addendum, all of the terms, covenants, provisions, agreements and conditions of
the Employment Agreement are hereby ratified and confirmed in every respect and
shall remain unmodified and unchanged and shall continue in full force and
effect.

 

6.           Counterparts. This Addendum may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

 

7.           Governing Law. This Addendum shall be governed by and construed in
accordance with the law of the State of Nevada.

 

This Addendum has been duly executed under seal by the parties hereto as of the
day and year first above written.

 

COMPANY:

 

GOLDEN PHOENIX MINERALS, INC.

 

By:/s/ Jeff Tissier

Jeff Tissier, Board of Directors

 

 

EXECUTIVE:

 

/s/ David A. Caldwell

David A. Caldwell

.

 

 

2

 

 